DETAILED ACTION
This is a first action on the merits.  Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements filed 11/9/2021 and 11/10/2021 have been received and considered.

Drawings
The drawings are objected to because the claimed elements are not clearly shown in the figures. That is, the faint lines are indeterminate, and seemingly incomplete lines in the figures make it unclear what is being shown.  In addition, the reference numbers are blurred.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:    
in claim 1, lines 4, element “around the sun gear” should be corrected to --around the sun gear,--;
in claim 1, lines 15, element “and the first toothing” should be corrected to --and the first toothing,--;
in claim 2, lines 2-3, element “the series of teeth” should be corrected to --the two series of teeth--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, line 2, the phrase “a single cylindrical body” renders the claim indefinite because it appears to be a double inclusion of one of the cylindrical bodies previously recited (claim 1).
Regarding claims 10 and 11, line 2, the phrase “the openings” renders the claims indefinite because it lacks antecedent basis, and it is unclear which openings are being referenced.
Regarding claim 10, line 3, the phrase “the second discharge surface” renders the claim indefinite because it lacks antecedent basis, and it is unclear which surface is being referenced.
Regarding claim 10, line 3, the phrase “or even of the second discharge surface” renders the claim indefinite because it is unclear if this limitation is required by the claim.
Claims 4-8, 10, and 11 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., U.S. Patent Application Publication 2020/0332721, in view of Northern, U.S. Patent 4,271,928.
Regarding claim 1, Simon et al. discloses a mechanical reduction gear for a turbomachine, in particular for an aircraft, this reduction gear comprising: 
- a sun gear having an axis of rotation, 
- a ring gear which extends around the sun gear 
- planet gears which are meshed with the sun gear and the ring gear, each planet gear comprising a first toothing of mean diameter D1 for meshing with the sun gear, and a second toothing of mean diameter D2 different from D1, for meshing with the ring gear, the first and second toothing of each planet gear being symmetrical with respect to a plane perpendicular to said axis and passing substantially through the middle of the planet gear, each of the first and second toothings comprising two series of teeth, the two series of teeth of the first toothing being disposed on either side of said plane, and the two series of teeth of the second toothing being disposed on either side of said plane and the first toothing (see fig. 5). 
Simon et al. does not disclose hydrodynamic bearings for guiding the planet gears in rotation, these hydrodynamic bearings being carried by a planet carrier and comprising cylindrical bodies which are engaged in the planet gears and which are configured so as to be supplied with oil and so as to form guiding oil films between the cylindrical bodies and the planet gears, wherein each of the planet gears is guided by two hydrodynamic bearings independent of each other and arranged on either side of said plane.
Northern discloses hydrodynamic bearings for guiding planet gears in rotation, these hydrodynamic bearings being carried by a planet carrier and comprising cylindrical bodies which are engaged in the planet gears and which are configured so as to be supplied with oil and so as to form guiding oil films between the cylindrical bodies and the planet gears, wherein each of the planet gears is guided by two hydrodynamic bearings independent of each other and arranged on either side of said plane (see lubrication holes in planet pinion, fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the lubrication structure of Northern in the planet assembly of Simon et al., in order to yield the predictable result of providing lubrication to the assembly. 
Regarding claim 2, Simon et al., as modified, discloses said two hydrodynamic bearings are located respectively in line with the series of teeth of the second toothing (as modified, the planet holes line up with the teeth 90d, fig. 5 of Simon et al.).  
Regarding claim 3, Simon et al., as modified, discloses each of the planet gears is crossed by a single cylindrical body defining said two hydrodynamic bearings (planet pinion, fig. 1 of Northern).  
Regarding claim 4, Simon et al., as modified, discloses each of the hydrodynamic bearings comprises two first guiding external cylindrical surfaces which have a diameter D3, and a first oil discharge external cylindrical surface which has a diameter D4 less than D3 and which extends between the two first guiding surfaces, these first guiding surfaces being configured to form guiding oil films (see fig. A below).  

    PNG
    media_image1.png
    533
    914
    media_image1.png
    Greyscale

Figure A: Section of fig. 1 of Northern with claim recitation labels
Regarding claim 5, Simon et al., as modified, discloses the cylindrical body comprises radial internal ducts which extend from an internal bore of the cylindrical body to the two first guiding cylindrical surfaces (see fig. A above).  
Regarding claim 6, Simon et al., as modified, discloses each of the planet gears comprises two second guiding internal cylindrical surfaces, and a second oil discharge internal cylindrical surface which extends between the two second guiding surfaces, these second guiding surfaces extending around the first guiding surfaces to form said guide oil films, and said second discharge surface extending around and with a predetermined clearance from said first discharge surface (see fig. A above).  
Regarding claim 7, Simon et al., as modified, discloses the second guiding surfaces and the second discharge surface have substantially a same diameter D5 (see fig. A above).  
Regarding claim 9, Simon et al., as modified, discloses each of the planet gears comprises a cylindrical sleeve and an annular web extending substantially radially outwards from the middle of that sleeve, the teeth of the second toothing being located at the axial ends of the sleeve and the teeth of the first toothing being located at the external periphery of the web (see fig. 5 of Simon et al.), the sleeve comprising through openings for oil discharge located on either side of said plane and between the series of teeth of the second toothing (see fig. 1 of Northern).  
Regarding claim 10, as best understood, Simon et al., as modified, discloses the openings are located at the axial ends of the first discharge surface, or even of the second discharge surface (see fig. 1 of Northern).  
Regarding claim 12, Simon et al., as modified, discloses a turbomachine, in particular of an aircraft, comprising a mechanical reduction gear according to claim 1 (see fig. 1 of Simon et al.).   

Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619